The petition for an order directing the trial court to file a finding is granted to the extent that the trial court is directed to file a limited finding including, so far as is necessary to present the questions which the appellant desires reviewed, the claims of law, if any, *660stated substantially as they were actually made by counsel at the hearing, the rulings of the court thereon and the rulings desired to be reviewed. See Practice Book §§ 619 and 223; Wagner v. Zoning Board of Appeals, 153 Conn. 713, 216 A.2d 182.
Alfonse C. Fasano, in support of the petition.
George N. Nichols, in opposition.
Submitted September 13
decided October 5, 1972